DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2019/0227304 to Eftekhari et al. (“Eftekhari”), and further in view of U.S. Pub. No. 2019/0004274 to Nakajima (“Nakajima”).
 	Regarding claim 1, Eftekhari teaches a monitoring camera comprising: 
a capturing unit (See Figure 1, reference number 4, camera); 
a cover that has a dome-shaped curved portion and configured to cover the capturing unit (Figures 5-6 are examples of viewing windows that surround the capturing unit and are referred to as “dome” shaped, see paragraph [0037]-[0038]); 
a transparent conductive film provided on an inner surface of the dome-shaped curved portion (paragraph [0013] teaches a transparent coating that is a good electrical conductor, and paragraph [0035] teaches Indium Tin Oxide coating on the entire inside of the viewing window, where the viewing window is also called a dome in paragraph [0037]); and 
Eftekhari teaches an electrical conductor reference number 13 for supplying power/current to the conductive coating, see paragraph [0035], but does not specifically teach a pair of electrodes that supply power to the conductive film.  One of ordinary skill in the art would realize that a pair of electrodes is one specific way to implement an electrical conductor and an obvious alternative to the electrical conductor taught by Eftekhari.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Eftekhari to use a pair of electrodes alternatively to an electrical conductor as a simple way of supplying power to the conductive film.
Eftekhari is further silent on a flange portion of the cover, and that the transparent conductive film is provided on the flange portion.
In general, it is commonly known that a circular shape that is attached to another part may use a flange to secure the circular shaped object in place to another part.  For example, Nakajima teaches a lens part with a flange to attached the lens part to other parts (see paragraphs [0060], or [0064]).  Nakajima further teaches that a side of the flange may be coated with a coating to serve a specific purpose, in this case it is a black coating on the image side of the flange.  However, one of ordinary skill in the art would realize from this teaching that other types of coatings may be applied on one side of a 
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Eftekhari with that of Nakajima to continue the coating used in Eftekhari onto a flange portion that further helps to attach the dome shaped cover onto the adjacent housing or support portion, such that the dome cover may be securely fastened to the device and receive sufficient heat to counteract weather related challenges.  
 	Regarding claim 2, Eftekhari in view of Nakajima teach the monitoring camera according to claim 1, wherein: each of the electrodes is an Indium-Tin-Oxide protective film which covers the conductive film (Eftekhari teaches the electrical conductor can be made of an Indium Tin Oxide film, see paragraphs [0013] and [0035]). 
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari, in view of Nakajima, further in view of U.S. Pub. No. 2017/0139310 to Yasuda (“Yasuda”).
 	Regarding claim 14, Eftekhari in view of Nakajima teach the monitoring camera according to claim 1, but are silent on hydrophilic film provided on an outer surface of the cover. 
	Yasuda teaches a camera with a dome cover, where the outer surface of the dome cover is coated with a hydrophilic material (see paragraph [0038]).
.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eftekhari, Yasuda.
 	Regarding claim 15. A cover for covering a capturing unit, comprising: a transparent conductive film provided on an inner surface of the cover (paragraph [0013] teaches a transparent coating that is a good electrical conductor, and paragraph [0035] teaches Indium Tin Oxide coating on the entire inside of the viewing window, where the viewing window is also called a dome in paragraph [0037]); but is silent on a hydrophilic film provided on an outer surface of the cover. 
Yasuda teaches a camera with a dome cover, where the outer surface of the dome cover is coated with a hydrophilic material (see paragraph [0038]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Eftekhari with that of Yasuda to add a hydrophilic film to the outer cover of the dome to further enhance imaging quality throughout varying weather conditions.

Allowable Subject Matter
6.	Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	Claims 11-13 are allowed.  The following is an examiner’s statement of reasons for allowance: Eftekhari teaches that the heating arrangement, reference number 7, is movable in coordination with the respective camera, reference number 4, so that ice or dew may be removed quicker locally than if the whole viewing window (dome) were to be heated on the same power budget.  While Eftekhari considers supply power to create heat to a local area instead of the entire dome, Eftekhari does not specifically apply this by providing three or more electrodes and a controlled configured to select a pair of electrodes among the three or more electrodes to supply power to the conductive film via the selected electrodes, as required in claim 11.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner




/AMY R HSU/Primary Examiner, Art Unit 2697